Title: To Alexander Hamilton from William Ellery, 4 July 1791
From: Ellery, William
To: Hamilton, Alexander



Custom HouseNewport [Rhode Island] July 4th. 1791
Sir,

Inclosed is my weekly return of monies received and paid, and a monthly return of bonds a certife of Regy. No. 66 granted at this port, & a Cerf. on account of transfer of propy., the copy of an endorsment of the change of master on Regy. No. 4 and a like copy on Enrollment No. 9, also four draughts made on me by the Treasr. of the U. S. in favour of Jabez Bowen Commr. of Loans viz No 1616, & No 1617, for four hund. and fifty dollars each, and No 1624 & 1625 for three hundred dollars each.
Permit me to ask the following question and to request your answer to it. Should not every vessel receive her first Certificate of Registry &c from the Collector of the District where She is built? What hath given rise to this question is this, a vessel built in this District for and to be delivered to citizens residing in the District of Providence was moved thither without papers, and there was first Registered.
It was convenient for them it seems to move her there a hull before she was masted and rigged.
The denomination of vessels is I believe commonly fixed before, and their names given at the time of launching; yet in the case stated the Surveyor of the Port where She was built might find a difficulty in certifying the number of her masts; and the advantages which merchants may find in moving new vessels unmasted & unrigged from one district to another in the same State or from one adjoining State to another, especially in bays & rivers, may be greater than the disadvantages which might possibly result to the Revenue from such vessels passing from one adjoining district and from one adjoining State to another.
The General Assembly of this State sat and rose the last Week, but nothing was done respecting the Light-house. I spoke to some members of both houses, and to a gentleman who is near the Governor, on the subject. They were of opinion that as the United States had Enacted that the expences for the support &c of all Light houses &c shall continue to be defrayed by them until the first day of July 1792, and allowed to the States respectively which had not ceded them, that time to make cessions, a revival of the former motion would prove unsuccessful at present, and that it was best to let it rest.
The Keeper of the Light House informs me that the top of the Light House leaks very much. I shall enquire further into this matter, and give you the necessary information.
I am   Sir   Yr. most obed servt.
Wm Ellery Collr
A Hamilton EsqrSecry of Treasy

